In an action, inter alia, to cancel a deed transferring property from plaintiff to defendant, plaintiff appeals from an order of the Supreme Court, Westchester County (Slifkin, J.), entered April 24, 1984, which, inter alia, granted the branch of defendant’s motion pursuant to CPLR 3211 (a) (5) which was to dismiss the action on the ground that it was barred by the Statute of Limitations.
Order affirmed, with costs, for the reasons stated by Justice Slifkin at Special Term. We would simply add that plaintiff is estopped from attacking the validity of the deed conveying the property. Having accepted the benefits resulting from an approval of a subdivision of its property, it cannot now seek to avoid the corresponding obligations {see, City of Buffalo v Balcom, 134 NY 532; Matter of City of New York [Klondike Realty Corp.], 80 AD2d 611; Brownsville Community Council v Banco de Ponce, 567 F Supp 849, 857). Mangano, J. P., Gibbons, Bracken and O’Connor, JJ., concur.